


110 HR 3265 IH: Harry S Truman Birthplace Study

U.S. House of Representatives
2007-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3265
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2007
			Mr. Skelton
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to conduct a
		  special resource study of the Harry S Truman Birthplace State Historic Site, in
		  Lamar, Missouri, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Harry S Truman Birthplace Study
			 Act.
		2.Special resource
			 study
			(a)StudyThe
			 Secretary of the Interior shall conduct a special resource study of the Harry S
			 Truman Birthplace State Historic Site in Lamar, Missouri.
			(b)ContentsIn
			 conducting the study under subsection (a), the Secretary shall—
				(1)evaluate the
			 national significance of the site and surrounding area;
				(2)determine the
			 suitability and feasibility of adding the birthplace site as part of the Harry
			 S Truman National Historic Site or of designating the site as a separate unit
			 of the National Park System;
				(3)consider other
			 alternatives for preservation, protection, and interpretation of the site by
			 Federal, State, or local governmental entities, or private and nonprofit
			 organizations;
				(4)consult with
			 interested Federal, State, or local governmental entities, private and
			 nonprofit organizations or any other interested individuals; and
				(5)identify cost
			 estimates for any Federal acquisition, development, interpretation, operation,
			 and maintenance associated with the alternatives.
				(c)Applicable
			 lawThe study required under subsection (a) shall be conducted in
			 accordance with section 8 of Public Law 91–383 (16 U.S.C. 1a–5).
			(d)ReportNot
			 later than 3 years after the date on which funds are first made available for
			 the study under subsection (a), the Secretary of the Interior shall submit to
			 the Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate a report containing the
			 results of the study and any conclusions and recommendations of the
			 Secretary.
			
